                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Gary Kirk,                            )                       C/A No. 0:17-2189-DCC-PJG
                                      )
                           Plaintiff, )
                                      )
v.                                    )                                  ORDER
                                      )
Commissioner of Social Security       )
Administration,                       )
                                      )
                           Defendant. )
_____________________________________ )

       The plaintiff, Gary Kirk, brought this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3)

to obtain judicial review of a final decision of the defendant, Commissioner of Social Security

(“Commissioner”), following a redetermination hearing in which the Commissioner terminated

Kirk’s benefits. Kirk’s case is procedurally is similar, if not identical to, a series of cases that are

all currently pending in the United States Court of Appeals for the Sixth Circuit or before district

courts within that circuit. It appears that these cases all stem from claimants who were represented

by Eric C. Conn, Esquire (a Kentucky lawyer) with applications assigned to Administrative Law

Judge (“ALJ”) David B. Daugherty and medical opinions from one of four doctors, including Kirk’s

doctor. The complaints in these matters include allegations that the redetermination process violates

the Social Security Act, the claimants’ right to due process, and the Administrative Procedure Act

(“APA”).

       In late 2016, three different judges in the United States District Court for the Eastern District

of Kentucky issued differing rulings on some of these issues, and these cases were appealed to

United States Court of Appeals for the Sixth Circuit and consolidated. (See Nos. 17-5206 (Hicks),

17-5211 (Blackburn), 17-5212 (Ousley), 17-5213 (Justice), 17-5214 (Jenkins), 17-5215 (Adams),


                                             Page 1 of 2
17-5216 (Hale), 17-5598 (Perkins), 17-5614 (Griffin, Howard, & Martin) (6th Cir.)). Shortly after

briefing concluded in the above-captioned matter, the United States Court of Appeals for the Sixth

Circuit issued a decision, see Hicks v. Commissioner of Social Security, 909 F.3d 786 (6th Cir.

2018), determining that the Social Security Administration had violated the claimants’ procedural

due process rights and the formal-adjudication requirements of the Administrative Procedures Act.

However, the decision is not yet final and contains a dissent. Further, based on the Sixth Circuit

docket, it appears that the Commissioner intends to seek rehearing en banc.

       In light of the foregoing, and in the interest of justice, the court finds that this matter should

be stayed and all pending motions should be held in abeyance pending final resolution of the related

matters before the Sixth Circuit, which will likely provide persuasive authority in the matters at

issue here. Counsel for the parties are directed to notify the court within fourteen days of any final

decision by the Sixth Circuit.

       IT IS SO ORDERED.

                                                        ____________________________________
                                                        Paige J. Gossett
                                                        UNITED STATES MAGISTRATE JUDGE
January 16, 2019
Columbia, South Carolina




                                             Page 2 of 2
